MADDOX, Justice
(concurring in the result in part and dissenting in part).
When this Court issued its opinion in the first appeal in this case, Haney’s Chapel United Methodist Church v. United Methodist Church, 716 So.2d 1156 (Ala.1998), I dissented, stating, in part:
“It appears to me that there is sufficient evidence in the record to show that the original grantor intended that a *629church be constructed on the property. The history of the use of the property since the original grant convinces me that the trial judge did not err in his findings and his conclusions of law. I also believe that the equitable principles underlying the doctrine of adverse possession are informative. Cf. Pogue v. White Stone Baptist Church, 554 So.2d 981 (Ala.1989); Shepherd v. Scott’s Chapel, A.M.E. Zion Church, 216 Ala. 193, 112 So. 905 (1927).”
716 So.2d at 1160. The certificate of judgment issued by this Court on that first appeal ordered that “the costs of appeal be taxed against the Appellee(s) as provided by Rule 35, Alabama Rules of Appellate Procedure.” I remain convinced that on the original appeal this Court should have affirmed the trial court’s judgment in favor of the United Methodist Church and that, therefore, costs should not be taxed against the appellees. Accordingly, I concur in the result as to the $900 cost but dissent as to the $100 cost.